DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-9 are allowed.
Response to Arguments
	Applicant's arguments have been fully considered.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honma (US 20010051683 A1) in view of Ren (CN 203031424 U) and further in view of Yamamoto (JP2013124206A).
	In reference to claim 1, Honma discloses a silicon wafer forming method for forming a silicon wafer from a silicon ingot, the method comprising:
a block ingot forming step of cutting the silicon ingot to form a block ingot having a first end face and a second end face; 
a resin layer coating step of coating the second end face of the block ingot with a resin to form a resin layer on the second end face; 
…
a wafer forming step
(“Conventionally, silicon wafers have been produced by slicing a single crystal block (ingot block) using piano wire. More particularly, for example, a cylindrical ingot block is mounted on and secured to an ingot support device using an adhesive such as an epoxy resin, and the ingot block is sliced to a desired thickness using piano wire while applying a cutting oil and/or a cutting powder, thereby, producing multiple silicon wafers.” [0004, emphasis added])
Honma differs from the claimed invention in two ways:
Honma does not teach planarizing the block before wafer forming
Honma does not teach wafer forming using a separation layer as claimed

(a) In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, silicon wafer forming methods, Ren discloses a similar method wherein “the ingot cut into silicon blocks, silicon block polished, cut into a silicon wafer after” [0002] and that “polishing directly affects the quality of the silicon block.” [0002, emphasis added].
The combination would be achievable by polishing the adhesive mounted block of Honma as suggested by Ren.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method to comprise a planarizing step of grinding the first end face of the block ingot to planarize the first end face.
A person having ordinary skill in the art would have been specifically motivated to polish the block of Honma as suggested by Ren in order to affect the quality of the silicon block as taught by Ren, and to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
The combination does not teach wafer forming using a separation layer as claimed as claimed.
(b) In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, silicon wafer forming methods, Yamamoto discloses that cutting of wafers from ingots can be improved by “irradiating the surface of the crystal with a laser to form an amorphous layer inside the crystal” [Pg2] such that an “amorphous layer 3 is formed inside the silicon crystal by irradiating the laser beam 2 from the direction perpendicular to the surface to be processed” [Pg3]. Also See Abstract and description of Fig 1, which explains that the laser is applied to a block ingot in order to generate a sub-surface amorphous layer that defines the wafer thickness during a subsequent wafer separation step. This is equivalent to the claimed separation layer.
The combination would be achievable by integrating the Yamamoto laser treatment into the method to prepare the ingot to undergo a wafer forming procedure. There is no apparent reason why the Yamamoto laser treatment would cause wafer forming or any other step to fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method to include a separation layer forming step of applying a laser beam of such a wavelength as to be transmitted through silicon to the block ingot, with a focal point of the laser beam positioned in the inside of the block ingot at a depth from the first end face of the block ingot that is between the first end face and the second end face coated with resin to form a separation layer, the depth corresponding to the thickness of the wafer to be formed; and a wafer forming step of separating the silicon wafer to be formed from the separation layer, after the separation layer forming step is performed.
A person having ordinary skill in the art would have been specifically motivated to integrate the Yamamoto laser treatment into the method to prepare the ingot to undergo a wafer forming procedure to in order to improve the wafer separation as suggested by Yamamoto (See Abstract) such that “cutting allowance generated at the time of cutting can be reduced” (Pg 2) and in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
In reference to claim 5-6, the combination discloses silicon wafer forming method as in claim 1.
Homan further discloses wherein the resin layer coating step includes applying a resin to a base member and placing the base member against the second end face of the block ingot so that a solid resin layer is formed between the base member and the second end face of the block ingot (“ingot block is mounted on and secured to an ingot support device using an adhesive such as an epoxy resin” [0002]. Applying an adhesive on either or both of a pair of objects to be joined is obvious.).
	Claim 2, 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honma (US 20010051683 A1) in view of Ren (CN 203031424 U) in view of Yamamoto (JP2013124206A) and further in view of Arikado (US 20030003608 A1).
In reference to claim 2, the combination discloses silicon wafer forming method as in claim 1.
	The combination does not disclose notching the ingot.
In the same field of endeavor, silicon wafer forming (abstract), Arikado discloses an orientation flat or a notch indicative of crystal orientation (“reference position 36 is an object or a mark indicating a crystal orientation of the wafer 34. The reference position 36 is… a notch” [P0172] See Fig 10-11. And, “the reference position is a notch 13 formed on the periphery of the wafer 11. The notch 13 indicates a crystal orientation of the wafer 11.” [P0113]. See Fig 1, annotated copy shown below)

    PNG
    media_image1.png
    332
    553
    media_image1.png
    Greyscale

Arikado discloses that the notch is on the wafer, however, Arikado does not indicate when the notch is cut or that it is cut on the ingot.
The instant claim indicates that the notch in cut into the ingot such that each wafer has a notch upon being cut from the ingot.
Transposing the cutting step from the wafer to the ingot prior to blocking would have been obvious. In particular, it would be obvious because (a) the hemispherical ends of the ingot to be removed during blocking would provide a sacrificial region to chuck in the ingot and (b) cutting the ingot would reduce the number of cuts required compared to cutting each wafer individually. In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP § 2144.04 (IV)(C).
	In reference to claim 3, the combination discloses silicon wafer forming method as in claim 1.
	The combination does not disclose labeling the wafer.
In the same field of endeavor, silicon wafer forming (abstract), Arikado further discloses a production history forming step of applying a laser beam of such a wavelength as to be transmitted through silicon to the silicon wafer to be formed, with a focal point of the laser beam positioned at the silicon wafer to be formed in a region not to be formed with devices, to form a production history (Fig 1 element 14, annotated copy shown below, and “ID marks 14 a to 14 d indicate product data such as the properties, manufacturing conditions” [P0108] and See P0109 which indicates that the production history can be formed on “surface circumferential area of the wafer 11 where no products 15 are formed”).

    PNG
    media_image2.png
    422
    711
    media_image2.png
    Greyscale

Arikado further explains that “Whenever required, any manufacturing process may form an ID mark on the bevel contour 12 of the wafer 11” (P0108). Arikado discloses that sub-surface laser focusing is a suitable process to working on silicon wafers that have been cut from ingots. And shows that a “laser beam is emitted to form dots each of 0.5 μm deep and 5 μm in diameter to form an ID mark 54” (P0198). Thus, Arikado’s production history forming step encompasses wherein the focal point of the laser beam positioned in the inside of the silicon wafer.
The combination would be achievable by integrating the Arikado production history forming step into the method to prepare the wafer. There is no apparent reason why the Arikado production history forming step would cause wafer forming or any other step to fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that a production history forming step of applying a laser beam of such a wavelength as to be transmitted through silicon to the silicon wafer to be formed, with a focal point of the laser beam positioned at the silicon wafer to be formed in a region not to be formed with devices, to form a production history is performed.
A person having ordinary skill in the art would have been specifically motivated to integrate the production history forming step in order to provide a identify the wafer as suggested by Arikado [0108] and in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
	In reference to claim 4, the combination discloses silicon wafer forming method as in claim 3.
Arikado further discloses wherein the production history formed in the production history forming step includes one of lot number of the block ingot, order of the wafer to be formed, date of production, production facility, and machine model contributing to the forming (“ID marks 14 a to 14 d indicate product data such as the properties, manufacturing conditions, and test results of the products 15” [P0108] and “The ID mark 14 a indicates, for example, a wafer identification number and the properties, manufacturing place, manufacturing start date, manufacturing processes, and person in charge of the products 15 formed on the wafer 11.” [P0116])
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744